We regret that we cannot agree with the contention made in the motion for rehearing that the learned trial judge erred in submitting to the jury the theory of murder in this case. We regard the case on its facts as essentially different from Maddox v. State, 252 S.W. Rep., 800. The manner and method of the killing and the antecedents thereof as fully revealed by this record, seem to us to justify the learned trial judge in submitting to the jury the law of murder, and also to have justified the jury in finding appellant guilty of that offense.
That part of special charge No. 1, complaint of the refusal to give which is again urged in the motion, was fully covered by the main charge under which appellant was given the benefit of an instruction telling the jury that if he believed statements of reports that had been made to him in regard to insults offered to his wife, that he would be justified in acting upon such belief, as fully as if the matter stated to him had been true.
The motion for rehearing will be overruled.
Overruled.